DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This office action is in response to an amendment filed on November 19, 2020 in response to PTO office action dated August 20, 2020. The amendment has been entered and considered.

Claims 1-4 and 7have been amended.  Claims 1-7 are pending in this office action.

Applicant’s amendment with respect to the interpretation of claims under 35 U.S.C. 112(f) have fully considered.  As a result, the interpretation of claims under 35 U.S.C. 112(f) has been withdrawn

Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 103(a) have been fully considered but are moot in view of the new grounds of rejection.  

This action is FINAL.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over  Kawakami at el. (US 2012/0117088 A1) in view of  Tajima et al.  (US 2013/00117042 A1) further in view of Kamvar et al. (US 2005/0283468 A1) further in view of Kitagawa et al. (US 2016/0378953).

Regarding claims 1 and 7 Kawakami discloses an automatic analyzer comprising: a processor configured to analyze a specimen (see Kawakami paragraph [0155], each time a new search is performed by the user, a system memorizes and analyzes which of a plurality of kinds of extracted data the user focuses on (refers to details thereof), and updates a search logic in accordance with a result of the analysis); and
a storage device that stores specimen information (see Kawakami paragraph [0020], wherein the plurality of databases include a specimen test result database in which a result of a specimen test is accumulated as the test diagnosis information) including specimen IDs and a plurality of attribute information pieces recorded correspondingly for each of the specimen IDs (see Kawakami paragraph [0082], For identifying specimen test data, the specimen test result has attached thereto the basic identification information indicating the medical care subject person ID, the test ID, the test date, and the like… each data stored in the specimen test result DB 230 is associated with personal identification information such as the name, the sex, the age, a past medical history, and the like, of a medical care subject person (normally, a patient) in the medical care subject person information DB 210);
wherein the processor is further configured to the screen control unit displays specific specimen information from the specimen information stored in the storage unit as the search result on the screen (see Kawakami paragraph [0107], the search is performed in accordance with a pattern of the abnormality flag. That is, a plurality of test items and whether the values thereof are "normal value". "abnormal value (high)", or "abnormal value (low)" are designated as a search query corresponding to the specimen test query 312. A search result matching the pattern thereof is obtained (see FIG. 12));

see Kawakami paragraph [0082], For identifying specimen test data, the specimen test result has attached thereto the basic identification information indicating the medical care subject person ID, the test ID, the test date, and the like… each data stored in the specimen test result DB 230 is associated with personal identification information such as the name, the sex, the age, a past medical history, and the like, of a medical care subject person (normally, a patient) in the medical care subject person information DB 21).
Tajima expressly discloses wherein the processor is further configured to perform priority setting of attribute information to be extracted from the plurality of stored attribute information pieces at time of searching the specimen information (see Tajima paragraph [0130], The take in/out scheduling unit 204 in the device management server 108 generates the take in/out schedule plan D282 in which priority is assigned to urgent specimens, see Tajima paragraphs [0208]-[0209], Thereafter (in step S103), the take in/out scheduling unit 204 issues a request to the test-information providing unit 207, and acquires the initial condition information M273; in response to the above request, the test-information providing unit 207 generates the initial condition information M273 from the request information 293A and the scheduling parameters 294A);

displaying based on the attribute information set by the priority setting unit…  (see Tajima paragraph [0135],  The test-information providing unit 207 in the laboratory-information management server 109 generates initial condition information M273 and processing item information M274 on the basis of request information 293A stored in the test request DB 293 and scheduling parameters 294A stored in the parameters DB 294, and transmits the initial condition information M273 and the processing item information M274 to the take in/out scheduling unit 204 and the simulation unit 205 in the device management server 108; see Tajima paragraph [0180],  The request information 293A includes a test request information table T700. The test request information table T700 indicates processing items needed for testing and priorities, and includes as attributes the patient ID (T701), the specimen ID (T702), the item group ID (T703), and the priority T704.).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Tajima into the method of Kawakami to have identifying a priority setting unit that sets attribute information to be extracted from the plurality of attribute information pieces at the time of searching.  Here, combining Tajima with Kawakami, which are both related to performing search, improves Kawakami, by specifying information table that indicates processing items needed for testing and priorities, (see Tajima paragraph [0180]).

Kawakami does not expressly disclose displaying…a first character string including less than the number of digits of the character string of the specimen ID when the first character string is input to the screen.
However, Kamvar expressly discloses displaying…a first character string including less than the number of digits of the character string of the specimen ID when (see Kamvar paragraph [0005], A search system monitors the input of a search query by a user. Before the user finishes entering the search query, the search system identifies and sends a portion of the query as a partial query to the search engine…The search system may also cache search results corresponding to one or more of the predicted queries in anticipation of the user selecting one of the predicted queries. The search engine may also return at least a portion of the search results corresponding to one or more of the predicted queries; If it is desired that the search results be returned to the user, then results are transmitted to the client system 120 (stage 260), and may be presented to the user while the user is still entering the complete query. It may be that one of the search results for the predicted query satisfies the user's intended query. If so, the search engine 130 has, in effect, reduced the latency of a search from a user's perspective to zero). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Kamvar into the method of Kawakami to have identifying a priority setting unit that sets attribute information to be extracted from the plurality of attribute information pieces at the time of searching.  Here, combining Kamvar with Kawakami, which are both related to performing search, improves Kawakami, by providing enhanced system engine that reduces the latency of a search from a user's perspective to zero, (see Kamvar paragraph [0022]).

Kawakami does not expressly disclose wherein the attribute information includes information relating to a residence time which is time period starting from a time from recognition of the specimen by the processor and ending at a current time.
However, Kitagawa expressly discloses wherein the attribute information includes information relating to a residence time which is time period starting from a time from recognition of the specimen by the processor and ending at a current time, and wherein said priority setting further comprises determining a long residence time condition based on the resident time being equal to or longer than input specified time period (see Kitagawa paragraph [0022], a critical elapsed time determined as a critical threshold value which is allowable as the elapsed time after the blood collection is stored in the storage unit; the management unit determines whether or not the test is completed based on the progress condition of the test in a case where the elapsed time exceeds the critical elapsed time by comparing the elapsed time with the critical elapsed time; and the genetic chromosome test management system further comprises a notification unit which notifies excess information showing that the elapsed time has exceeded the critical elapsed time in a case where it is considered that the test has not been completed from the determination of the management unit).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Kitagawa into the method of Kawakami to have identifying information relating to a residence time which is time period starting from a time from recognition of the specimen by the processor and ending at a current time.  Here, combining Kitagawa with Kawakami, which are both related to performing specimen test management, improves Kawakami, by providing , (see Kitagawa paragraph [0009]).

Regarding claim 2 Kawakami discloses, wherein the attribute information includes one of specimen priority condition information, error information, and information relating to a residence time in the apparatus (see Kawakami paragraph [0107], the search is performed in accordance with a pattern of the abnormality flag. That is, a plurality of test items and whether the values thereof are "normal value". "abnormal value (high)", or "abnormal value (low)" are designated as a search query corresponding to the specimen test query 312. A search result matching the pattern thereof is obtained (see FIG. 12)).

Regarding claim 3, Tajima discloses wherein the screen control unit includes attribute information set by the priority setting unit among the specimen information stored in the storage unit (see Tajima paragraph [0135],  The test-information providing unit 207 in the laboratory-information management server 109 generates initial condition information M273 and processing item information M274 on the basis of request information 293A stored in the test request DB 293 and scheduling parameters 294A stored in the parameters DB 294, and transmits the initial condition information M273 and the processing item information M274 to the take in/out scheduling unit 204 and the simulation unit 205 in the device management server 108).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Tajima into the method Kawakami to have identifying a priority setting unit that sets attribute information to be extracted from the plurality of attribute information pieces at the time of searching.  Here, combining Tajima with Kawakami, which are both related to performing search, improves Kawakami, by specifying information table that indicates processing items needed for testing and priorities, (see Tajima paragraph [0180]).
Kawakami does not expressly disclose system that displays the specimen information corresponding to the specimen ID including the first character string as the specific specimen information on the screen.
However, Kamvar expressly discloses system that displays the specimen information corresponding to the specimen ID including the first character string as the specific specimen information on the screen (see Kamvar paragraph [0005], A search system monitors the input of a search query by a user. Before the user finishes entering the search query, the search system identifies and sends a portion of the query as a partial query to the search engine…The search system may also cache search results corresponding to one or more of the predicted queries in anticipation of the user selecting one of the predicted queries. The search engine may also return at least a portion of the search results corresponding to one or more of the predicted queries; If it is desired that the search results be returned to the user, then results are transmitted to the client system 120 (stage 260), and may be presented to the user while the user is still entering the complete query. It may be that one of the search results for the predicted query satisfies the user's intended query. If so, the search engine 130 has, in effect, reduced the latency of a search from a user's perspective to zero). 
Kawakami to have identifying a priority setting unit that sets attribute information to be extracted from the plurality of attribute information pieces at the time of searching.  Here, combining Kamvar with Kawakami, which are both related to performing search, improves Kawakami, by providing enhanced system engine that reduces the latency of a search from a user's perspective to zero, (see Kamvar paragraph [0022]).

Regarding claim 4 Kawakami discloses searching the specific specimen information.
Kawakami does not expressly discloses wherein the screen control unit acquires the character string input to the screen periodically or when updating the character string, updates the specific … information based on the first character string newly acquired, and displays the updated specific… information as a search result on the screen.
However, Kamvar expressly discloses wherein the screen control unit acquires the character string input to the screen periodically or when updating the character string, updates the specific … information based on the first character string newly acquired, and displays the updated specific… information as a search result on the screen (see Kamvar paragraph [0005], A search system monitors the input of a search query by a user. Before the user finishes entering the search query, the search system identifies and sends a portion of the query as a partial query to the search engine…The search system may also cache search results corresponding to one or more of the predicted queries in anticipation of the user selecting one of the predicted queries. The search engine may also return at least a portion of the search results corresponding to one or more of the predicted queries; If it is desired that the search results be returned to the user, then results are transmitted to the client system 120 (stage 260), and may be presented to the user while the user is still entering the complete query. It may be that one of the search results for the predicted query satisfies the user's intended query. If so, the search engine 130 has, in effect, reduced the latency of a search from a user's perspective to zero). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Kamvar into the method of Kawakami to have identifying a priority setting unit that sets attribute information to be extracted from the plurality of attribute information pieces at the time of searching.  Here, combining Kamvar with Kawakami, which are both related to performing search, improves Kawakami, by providing enhanced system engine that reduces the latency of a search from a user's perspective to zero, (see Kamvar paragraph [0022]).

Regarding claim 5 Kawakami discloses wherein the priority condition information includes at least two values of normal and urgent (see Kawakami paragraph [0107], the search is performed in accordance with a pattern of the abnormality flag. That is, a plurality of test items and whether the values thereof are "normal value". "abnormal value (high)", or "abnormal value (low)" are designated as a search query corresponding to the specimen test query 312. A search result matching the pattern thereof is obtained (see FIG. 12)).

Regarding claim 6 Kawakami discloses, wherein the error information includes at least one of clogging error, specimen shortage error, and a specified range outside error of an analysis value (see Kawakami paragraph [0107], the search is performed in accordance with a pattern of the abnormality flag. That is, a plurality of test items and whether the values thereof are "normal value". "abnormal value (high)", or "abnormal value (low)" are designated as a search query corresponding to the specimen test query 312. A search result matching the pattern thereof is obtained (see FIG. 12)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164